Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered April 12, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The victim bled to death after being shot in the leg by the codefendant during a robbery. The defendant admitted to the police that he and his codefendant saw the victim drive into a garage and decided to rob him. The defendant further admitted that his codefendant went into the garage to rob the victim while he stood outside the garage. The defendant also told the police that he was not present when his codefendant shot the victim and did not enter the garage until after he heard a shot.
The defendant contends that the verdict was against the weight of the evidence, since the trial testimony established every element of the affirmative defense to felony murder (see, Penal Law § 125.25 [3] [a]-[d]). However, a review of the record reveals that the credible evidence failed to establish every element of the affirmative defense. Therefore, it cannot be said that the verdict was against the weight of the evidence.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.